 



EXHIBIT 10.5
AGREEMENT OF SALE AND PURCHASE
     THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”), dated as of
November 12, 2004 (the “Effective Date”), is made by and between HANFORD HOTELS,
LLC, a California limited liability company, having an address at ________
(“Seller”), and INTERSTATE CONCORD, LLC, a Delaware limited liability company
having an address c/o Interstate Hotels & Resorts, Inc., 4501 N. Fairfax Drive,
Arlington, VA 22203 (“Purchaser”).
I.
Definitions; Sale and Purchase
     1.01 Definitions. In addition to terms defined elsewhere in this Agreement,
the following terms shall have the meanings indicated:
     (a) Bookings shall mean contracts or reservations for the use or occupancy
of guest rooms, meeting rooms and/or the banquet facilities of the Hotel.
     (b) Books and Records shall mean all books, records, room rates, customer
lists and banquet and function room records with respect to the Hotel (whether
in electronic format or reduced to paper.
     (c) Closing Date shall mean the date specified in Section 7.01.
     (d) Consumables shall mean all opened and unopened food and beverages
(alcoholic and non-alcoholic) owned by Seller or its property manager and
located at, or purchased to be used or sold at but not yet delivered to, the
Hotel.
     (e) Cut-off Time shall mean 11:59 p.m. on the date preceding the Closing
Date.
     (f) Effective Date shall mean the date of this Agreement.
     (g) Expendables shall mean all china, glassware, linens, silverware,
kitchen and bar small goods, paper goods, guest supplies, cleaning supplies,
operating supplies, printing, stationary and uniforms, and other operating
supplies and inventories whether in use or held in reserve storage for future
use in connection with the operation of the Hotel.
     (h) Existing Franchise Agreement shall mean the existing franchise
agreement between Hilton Inns, Inc. (“Hilton”), as franchisor, and Seller, as
franchisee, with respect to the Hotel.
     (i) Furnishings shall mean all fixtures, furniture, furnishings, fittings,
equipment, machinery, apparatus, appliances, vehicles and other articles of
personal property located on or used or usable in connection with any part of
the Hotel.
     (j) Hotel shall mean the hotel located at 1970 Diamond Boulevard, Concord,
California 94520, and known as the Hilton Concord Hotel.
     (k) Hotel Contracts shall mean all service and maintenance contracts,
employment agreements, union contracts, purchase orders, equipment leases,
volume transient agreements and other

 



--------------------------------------------------------------------------------



 



contracts or agreements relating to the maintenance, operation, provisioning or
equipping of the Hotel, together with all related written warranties and
guaranties.
     (l) Hotel Employees shall mean the persons employed to operate the Hotel.
     (m) Improvements shall mean the buildings, structures (surface and
sub-surface), installations and other improvements, including such fixtures and
appurtenances as shall constitute real property located on the Land.
     (n) Land shall mean the land and all appurtenances thereto, having a street
address at 1970 Diamond Boulevard, Concord, California 94520, Concord,
California, more particularly described in Exhibit A to this Agreement upon
which the Hotel is situated together with all appurtenances to the Land.
     (o) Miscellaneous Personal Property shall mean (i) any and all trademarks,
service marks, trade names and copyrights owned by Seller or any affiliate of
Seller relating to the Hotel, (ii) any and all goodwill associated with the
Hotel, (iii) the Hotel’s website and web address, if any, (iv) the Hotel’s
telephone numbers, and (v) printed marketing materials, if any, relating to the
Hotel, and any slides, proofs or drawings used to produce such materials, to the
extent such slides, proofs or drawings are in Seller’s possession.
     (p) Permits shall mean all licenses, franchises, permits, certificates of
occupancy, authorizations and approvals used in or relating to the ownership,
occupancy or operation of any part of the Hotel.
     (q) Property shall mean the Land and Improvements.
     (r) Space Leases shall mean all leases and other agreements (written or
oral) for the use of space at the Property, including but not limited to,
agreements for the use of rooftop space on the Hotel for the installation of
cellular telephone antennas.
     (s) Warranties shall mean any assignable warranties benefiting Seller with
respect to the Furnishings, Miscellaneous Personal Property and Improvements.
     1.02 Sale and Purchase. Seller agrees to sell and convey the Hotel to
Purchaser, and Purchaser agrees to purchase and accept the Hotel from Seller,
for the price and subject to the terms, covenants, conditions and provisions set
forth in this Agreement. The sale and purchase shall include the Property and
all right, title and interest of Seller in and to the Bookings, the Books and
Records, the Furnishings, the Expendables, the Consumables, the Permits, the
Space Leases, the Hotel Contracts, the Miscellaneous Personal Property and the
Warranties (the Property, the Bookings, the Books and Records, the Furnishings,
the Expendables, the Consumables, the Permits, the Space Leases, the Hotel
Contracts, the Miscellaneous Personal Property and the Warranties being
hereinafter collectively referred to as the “Purchased Assets”). Notwithstanding
anything to the contrary in Section 1.02, the following items are expressly
excluded from the Purchase Assets:
     (a) All cash on hand or on deposit other than deposits for advance
Bookings, operating account or other account or reserve, except for (i) security
deposits held by Seller as landlord with respect to any Lease, (ii) the house
banks which are to be transferred at Closing subject to the terms of this
Agreement and (iii) other deposits and amounts which are to be transferred or
credited to Purchaser pursuant to this Agreement;
     (b) Any tangible or intangible property owned by Seller’s property manager
which is described on Exhibit F attached hereto and made a part hereof; and
     (c) Any fixtures, personal property or intellectual property which is set
forth on Exhibit G, to the extent the same is owned by (A) the supplier, vendor,
licensor, lessor or other party under any

 



--------------------------------------------------------------------------------



 



operating agreements, provided that any rights to purchase contained in any
operating agreements shall be considered part of the Purchased Assets, (B) the
tenant under any Leases, (C) any employees, or (D) any guests or customers of
the Hotel.
     1.03 Condition of Property. (a) Purchaser acknowledges for Purchaser and
Purchaser’s successors, heirs and assignees, (i) that Purchaser will be given a
reasonable opportunity to inspect and investigate the Property, all improvements
thereon and all aspects relating thereto, including, without limitation, all of
the physical, environmental and operational aspects of the Property, either
independently or through agents and experts of Purchasers choosing and (ii) that
Purchaser will acquire the Property based upon Purchasers own investigation and
inspection thereof. SELLER AND PURCHASER AGREE THAT, EXCEPT AS PROVIDED FOR IN
THIS AGREEMENT OR ANY CLOSING DOCUMENT, THE PROPERTY SHALL BE SOLD AND THAT
PURCHASER SHALL ACCEPT POSSESSION OF THE PROPERTY ON THE CLOSING DATE AS IS,
WHERE IS, WITH ALL FAULTS WITH NO RIGHT OF SET-OFF OR REDUCTION IN THE PURCHASE
PRICE, AND THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR ANY CLOSING
DOCUMENT SUCH SALE SHALL BE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND,
WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, EXCEPT FOR THOSE SET FORTH IN
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, WARRANTY OF INCOME POTENTIAL,
OPERATING EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
PURCHASER SPECIFICALLY ACKNOWLEDGES THAT, EXCEPT AS PROVIDED FOR IN THIS
AGREEMENT OR ANY CLOSING DOCUMENT, PURCHASER IS NOT RELYING AND SHALL NOT RELY
ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, FROM SELLER AS TO ANY MATTERS CONCERNING THE
PROPERTY INCLUDING WITHOUT LIMITATION: (A) THE CONDITION OR SAFETY OF THE
PROPERTY OR ANY IMPROVEMENTS THEREON, INCLUDING, BUT NOT LIMITED TO, PLUMBING,
SEWER, HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, IF ANY
FOUNDATIONS, SOILS AND GEOLOGY INCLUDING HAZARDOUS MATERIALS, LOT SIZE, OR
SUITABILITY OF THE PROPERTY OR IMPROVEMENTS FOR A PARTICULAR PURPOSE;
(B) WHETHER THE APPLIANCES, IF ANY, PLUMBING OR UTILITIES AND ANY ASSOCIATED
MATTERS ARE IN WORKING ORDER; (C) THE LIABILITY OR SUITABILITY FOR OCCUPANCY OF
ANY STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (D) THE FITNESS OF ANY
PERSONAL PROPERTY; OR (E) WHETHER THE IMPROVEMENTS ARE STRUCTURALLY SOUND, IN
GOOD CONDITION, OR IN COMPLIANCE WITH APPLICABLE CITY, COUNTY, STATE OR FEDERAL
STATUTES, CODES OR ORDINANCES.
     UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT, PURCHASER REPRESENTS TO
SELLER THAT PURCHASER HAS OR WILL HAVE PRIOR TO CLOSING EXTENSIVE KNOWLEDGE OF
AND FAMILIARITY WITH THE PROPERTY AND HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND, EXCEPT AS EXPRESSLY
PROVIDED FOR HEREIN OR IN ANY DOCUMENT DELIVERED TO PURCHASER BY SELLER AT
CLOSING, WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT DELIVERED TO PURCHASER BY SELLER AT
CLOSING. UPON CLOSING, EXCEPT AS EXPRESSLY PROVIDED FOR HEREIN OR IN ANY
DOCUMENT DELIVERED TO PURCHASER BY SELLER AT CLOSING, PURCHASER SHALL ASSUME THE
RISK THAT ADVERSE MATTERS INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND
ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INVESTIGATIONS.
     EXCEPT AS MAY BE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENT
DELIVERED TO PURCHASER BY SELLER AT CLOSING, PURCHASER, FOR ITSELF AND ITS
SUCCESSORS IN INTEREST, (X) RELEASES SELLER FROM, AND WAIVES ALL CLAIMS AND
LIABILITY AGAINST SELLER FOR, ANY ENVIRONMENTAL CONDITION AT THE PROPERTY, AND
(Y) RELEASES SELLER

 



--------------------------------------------------------------------------------



 



FROM, AND WAIVES ALL LIABILITY AGAINST SELLER ATTRIBUTABLE TO, THE ENVIRONMENTAL
CONDITION OF THE PROPERTY, INCLUDING WITHOUT LIMITATION THE PRESENCE, DISCOVERY
OR REMOVAL OF ANY HAZARDOUS SUBSTANCES IN, AT, ABOUT OR UNDER THE PROPERTY,
CONNECTED WITH OR ARISING OUT OF ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED
UPON CERCLA (COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY
ACT OF 1980, AS AMENDED BY SARA SUPERFUND AMENDMENT AND REAUTHORIZATION ACT OF
1986 AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME) OR ANY RELATED CLAIMS OR
CAUSES OF ACTION OR ANY OTHER FEDERAL OR STATE BASED STATUTORY OR REGULATORY
CAUSES OF ACTION FOR ENVIRONMENTAL CONTAMINATION AT, IN OR UNDER THE PROPERTY.
THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING.
II.
Consideration
     2.01 Purchase Price. The purchase price (“Purchase Price”) to be paid by
Purchaser to Seller at the closing of the purchase and sale of the Property (the
“Closing”) shall be TWENTY NINE MILLION ONE HUNDRED FIFTY THOUSAND DOLLARS
($29,150,000). The Purchase Price shall be payable by Purchaser as follows:
     (a) FIVE HUNDRED THOUSAND DOLLARS ($500,000) as an earnest money deposit
(together with any interest earned thereon, the “First Deposit”), by check or
wire transfer payable to First American Title Insurance Company (in its capacity
as holder of the Earnest Money, the “Escrow Agent”), through its Washington,
D.C. office, within two (2) business days after the date hereof;
     (b) ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000) by wire transfer
of good funds to the Escrow Agent as an additional earnest money deposit
(together with any interest earned thereon, the “Second Deposit”, and the First
Deposit and after the deposit thereof the Second Deposit being hereinafter
collectively referred to as the “Earnest Money”) within two (2) business days
after the expiration of the Inspection Period (as hereinafter defined), if
Purchaser shall not have terminated this Agreement as provided in this
Agreement; and
     (c) The balance (as adjusted for the prorations and credits hereinafter set
forth) at the Closing by wire transfer of good funds to an account to be
designated by Seller prior to the Closing.
     2.02 Earnest Money. The Earnest Money shall be delivered to and held by
Escrow Agent in escrow in an interest-bearing account pursuant to terms of this
Agreement. If the Closing occurs in accordance with the terms and provisions of
this Agreement, the Earnest Money shall be paid to Seller and credited against
the Purchase Price. If the Closing does not occur, the Earnest Money shall be
held and delivered as provided in this Agreement.
     2.03 Allocation. The Purchase Price shall be allocated between the Land,
the Improvements and the other Purchased Assets as set forth on Exhibit B
attached hereto subject to such changes as the parties may reasonably and in
good faith agree upon prior to the expiration of the Inspection Period.

 



--------------------------------------------------------------------------------



 



III.
Survey
     3.01 Survey. Promptly after the Effective Date, Seller will obtain, at
Purchaser’s cost and expense, a current survey (the “Survey”) of the Property
prepared by a licensed surveyor approved by Purchaser. The Survey, which shall
be certified to Purchaser, Purchaser’s lender, if any, and Purchaser’s title
insurer, shall indicate the metes and bounds of the Land, shall indicate the
Improvements and the location of any easements, utility lines, rights-of-way,
water courses, drains, sewers, driveways, roads and encroachments affecting the
Property, and shall indicate that all Improvements are located within the record
and setback lines of the Property and that no easements or other encroachments
located on the Property interfere with the use of the Property and shall
otherwise be in accordance with the Minimum Standard Detail Requirements and
Classifications for ALTA/ACSM Land Title Surveys (including items 1, 2, 3, 6,
7A, 7B, 7C, 8, 9, 10, 11 and 13 of Table A thereof) and the standards of any
board or organization promulgating standards for surveys in the State of
California.
IV.
Title Insurance
     4.01 Title Commitment. Within ten days after the Effective Date, Purchaser
will cause First American Title Insurance Company (in its capacity as title
insurer, the “Title Company”), through its Washington, D.C. office to deliver to
Purchaser an up-to-date and complete commitment for an ALTA Owner’s Policy of
Title Insurance with extended coverage (the “Title Commitment”) accompanied by a
legible copy of all recorded documents relating to liens, easements,
rights-of-way, restrictions and other matters affecting title to the Property.
     4.02 Title Objections. Purchaser shall have ten (10) days from the last to
be received of the Title Commitment and the Survey to notify Seller as to any
items that are unsatisfactory to Purchaser. Unless Purchaser or its attorney so
notifies Seller within such 10-day period, Purchaser shall be deemed to have
approved the condition of title to the Property as reflected by the Title
Commitment and Survey. If within such period Purchaser notifies Seller that any
of the items are unacceptable (“Objections”), Seller shall within five
(5) business days after receipt of such notice notify Purchaser whether Seller
shall elect to cure any or all of such Objections (provided, however, that
Seller must satisfy and remove of record or cure, as the case may be, and shall
not have any right to elect not to cure, any matter which it is required to cure
pursuant to Section 4.04 below. If Seller elects to cure any such Objections,
then Seller shall promptly cure the Objections which it has elected to cure to
Purchaser’s and the Title Company’s satisfaction. If Seller elects not to cure
any such Objections, or is unable to cure any such Objections, then Purchaser at
its sole and absolute option may either (i) accept title to the Property subject
to such Objections or (ii) terminate this Agreement by written notice to Seller,
whereupon the Earnest Money shall be promptly returned to Purchaser and the
parties shall have no further rights or liabilities under this Agreement other
than those which expressly survive the termination of this Agreement. Purchaser
shall make such election by written notice to Seller or on before the Closing
Date or within five business days after Seller has advised Purchaser in writing
that has elected not to cure any such Objections or is unable to cure any such
Objections, whichever occurs first, and in the event Purchaser does not make
such election, Purchaser shall be conclusively deemed to have terminated this
Agreement. Those restrictions, liens, encumbrances, easements, rights of way and
other matters as are not objected to by Purchaser in the manner provided in this
Section shall be deemed “Permitted Exceptions”. Nothing herein shall be deemed
to prohibit Purchaser from objecting to title defects revealed subsequent to
approval of the title reflected by the Title Commitment and the Survey and any
such objections will be treated as “Objections” in accordance with this Section.
     4.03 Title Conveyed. Seller shall, on the Closing Date, convey to Purchaser
good, marketable and insurable title to the Property subject only to the
Permitted Exceptions.
     4.04 Monetary Liens. Notwithstanding anything to the contrary set forth in
Section 4.02 above, Seller shall satisfy and remove of record or cure, as the
case may be, at or before the Closing (x) any mortgage or deed of trust lien

 



--------------------------------------------------------------------------------



 



affecting the Property, (y) any liens for unpaid taxes, and (z) any other
Objection which may be removed by the payment of a liquidated sum of money and
which when aggregated with all other Objections to be cured under this clause
(z) is equal to or less than $100,000 in the aggregate, and Seller may not
refuse to cure the same. Seller may use all or any portion of the Purchase Price
to affect such cure at the Closing.
     4.05 Searches. Promptly after the Effective Date, Seller shall furnish to
Purchaser, at Seller’s expense, written reports of searches (the “Searches”) of
the records of the appropriate governmental agencies confirming the absence of
security interests, judgments, tax liens and bankruptcy proceedings which affect
or could affect the Purchased Assets or any interest therein (except the
Permitted Exceptions). If such Searches disclose the existence of any security
interests, judgments, tax liens or bankruptcy proceedings which affect or could
affect the Purchased Assets or any interest therein (except the Permitted
Exceptions), Seller shall have thirty (30) days from the date of delivery of
such written reports to secure the release, or commit in writing to secure the
release, of all such security interests, judgments, tax liens and bankruptcy
proceedings and provide evidence of such release to Purchaser. If Seller fails
to secure all such releases or commit to secure such releases within such thirty
(30) day period, without limiting any other obligation which Seller may have
under Section 4.05 or elsewhere in this Agreement, and/or right or remedy which
Purchaser may have with respect thereto under this Agreement, Purchaser may
elect, upon notice to Seller on or before the Closing Date, to (i) terminate
this Agreement, in which event the Earnest Money shall promptly be returned to
Purchaser, or (ii) accept title subject only to such then unreleased security
interests, judgments and tax liens with the further right to deduct from the
Purchase Price amounts secured by any such security interests, judgments and tax
liens (other than the Permitted Exceptions) of a definite or ascertainable
amount. Said Searches shall be updated, at Seller’s sole cost and expense, as of
a date not earlier than three (10) days prior to the Closing Date confirming
that there are no security interests, judgments, tax liens or bankruptcy
proceedings affecting the Purchased Assets or any interest therein.
V.
Representations, Warranties, Covenants And Conditions Precedent
     5.01 Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:
     (a) Seller is a duly organized and validly existing California limited
liability company, is in good standing in the State of California and in the
state of its formation, if different, and has full power to enter into this
Agreement and to perform its obligations under this Agreement.
     (b) The execution and delivery of this Agreement has been duly authorized
by all necessary and appropriate action of Seller. This Agreement constitutes a
legal, valid and binding obligation of Seller enforceable in accordance with its
terms, subject to bankruptcy, fraudulent conveyance, moratorium or other
creditor’s rights and limitations on equitable remedies.
     (c) No consent or approval of any person, entity, or governmental authority
is required with respect to the execution and delivery of this Agreement by
Seller or the consummation by Seller of the transactions contemplated hereby or
the performance by Seller of its obligations under this Agreement.
     (d) There are no Space Leases, ground leases, license agreements, occupancy
agreements or other similar agreements affecting all or any portion of the
Property except for the leases (collectively, the “Space Leases”) listed in
Exhibit C (as supplemented pursuant to Section 5.05(p) below) to this Agreement.
All of the Space Leases described in Exhibit C are in full force and effect,
there are no defaults by any party thereunder, and true and complete copies of
the Space Leases and all instruments and documents related to the Space Leases
have been provided to Purchaser.
     (e) There are no Hotel Contracts or similar agreements affecting the
Property except as set forth in Exhibit D to this Agreement (as supplemented
pursuant to Section 5.05(p) below). Any equipment leases set forth on Exhibit D
(as supplemented pursuant to Section 5.05(p) below) are specifically identified
as such. All of the Hotel Contracts are in full force and effect, there are no
defaults

 



--------------------------------------------------------------------------------



 



by Seller or, to Seller’s knowledge, any other party thereunder, and true and
complete copies of the Hotel Contracts and all instruments and documents related
to the Hotel Contracts have been provided to Purchaser.
     (f) The Existing Franchise Agreement is in full force and effect and has
not been extended, amended, modified or otherwise supplemented. To Seller’s
knowledge, after due inquiry of Hilton, there are no defaults by Seller under
the Existing Franchise Agreement or, to the knowledge of Seller, by any other
party thereunder, nor has any event occurred which, with passage of time or the
giving of notice or both, would constitute a default by Seller or, to the
knowledge of Seller, by any other party thereunder. True and complete copies of
the Existing Franchise Agreement have been provided to Purchaser.
     (g) To Seller’s knowledge all Permits necessary for the operation of the
Hotel are set forth in Exhibit E to this Agreement. The Permits are in full
force and effect, Seller has received no notice of any violations thereof, and
true and complete copies of all of the Permits have been delivered to Purchaser.
     (h) All Hotel Employees are employed by Seller or the Hotel’s property
manager. There are no agreements relating to any representation, labor or
collective bargaining agreement affecting the Hotel, and no Hotel Employees are
employed under union agreements, collective bargaining, written or oral
employment agreements or similar arrangements. Neither Seller nor to Seller’s
knowledge, Seller’s property manager has received any notice from any labor
union or group of employees that such union or group represents or believes or
claims it represents or intends to represent any of the Hotel Employees. There
are no current strikes or work stoppages at the Hotel nor, to Seller’s
knowledge, has any such strike or work stoppage been threatened.
     (i) Seller has received no notice of, and, to Seller’s knowledge, there are
no violations of laws, ordinances, orders or regulations (“Laws”) of
governmental or quasi-governmental authorities with respect to the Property
(including, without limitation, those related to environmental, labor or
employment matters) and the current use of the Property is in compliance with
all zoning and land-use laws and ordinances.
     (j) To Seller’s knowledge, except as set forth on Exhibit I attached hereto
no asbestos or petroleum or any substances defined as hazardous materials or
hazardous wastes under any applicable Laws are or have been used, stored,
generated or released at the Property.
     (k) Except as set forth on Exhibit J attached hereto, there is no
litigation, action, or proceeding pending or, to the best of Seller’s knowledge,
threatened relating to the Property or the transactions contemplated by this
Agreement, including, but not limited to, those alleging the violation of any
Laws pertaining to employment or employment practices or those alleging
violation of the Americans with Disabilities Act, nor is the Hotel affected by
any settlement agreement, consent decree or other resolution to any prior
litigation, action or proceeding.
     (l) Seller has provided to Purchaser (i) true and complete copies of all
bills for real estate and personal property taxes and assessments for the 2004
tax year and the two immediately preceding tax years and (ii) a true and
complete list of the current Hotel Employees together with a schedule setting
forth the compensation and fringe benefits (including, but not limited to,
benefit plans) accorded to such Hotel Employees.
     (m) Seller has provided to Purchaser unaudited financial statements and STR
reports for the 2000, 2001, 2002 and 2003 calendar years and year-to-date
financial statements for the 2004 calendar year. All such statements for the
Hotel are, and any financial statements for later periods to be provided by
Seller pursuant to this Agreement shall be, true and correct and have, or will,
accurately reflect in all material respects the financial condition of the Hotel
for the applicable period. There have been no material

 



--------------------------------------------------------------------------------



 



adverse changes in the financial condition of the Hotel since the date of the
last such statement delivered to Purchaser prior to the execution of this
Agreement.
     (n) Seller owns good and marketable title to the Purchased Assets, subject
only to the Permitted Exceptions.
     (o) Other than to Hilton pursuant to the Franchise Agreement, Seller has
not granted to any person or entity any options or other agreements of any kind,
whereby any person or entity other than Purchaser will have acquired or will
have any right to acquire title to all or any portion of the Purchased Assets.
     (p) Seller has paid all taxes (including, without limitation, transient
occupancy (bed) taxes), assessments and other governmental charges relating to
the operation of the Hotel that were due and payable prior to the Effective
Date.
     (q) Other than the agreements disclosed in this Agreement, and to Seller’s
knowledge, there are no agreements, written or oral, affecting the Property,
which would be binding on Purchaser following the Closing.
     (r) Seller is not a “foreign person” as defined in the Internal Revenue
Code of 1986, as amended.
     (s) Michael McGlone is President and Chief Operating Officer of Seller and
Peter Trapolino is Vice President — Development of Seller. Mr. McGlone and
Mr. Trapolino are the individuals employed by Seller having supervisory
responsibility for and control of the Hotel and are the employees of Seller
having the most knowledge of the matters which are the subject of the foregoing
representations which are limited to Seller’s knowledge.
     (t) Neither Seller nor any of its respective officers, directors,
shareholders, partners, members or affiliates (including the indirect holders of
equity interests in Borrower) is an entity or person: (i) that is listed in the
Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf)(the “OFAC
List”); (iii) who commits, threatens to commit or supports “terrorism”, as that
term is defined in EO 13224; or (iv) who is otherwise affiliated with any entity
or person listed above.
     5.02 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:
     (a) Purchaser is a duly organized and validly existing limited liability
company, is in good standing in the State of Delaware and has full power to
enter into this Agreement and to perform its obligations under this Agreement.
     (b) The execution and delivery of this Agreement has been duly authorized
by all necessary and appropriate limited liability company action of Purchaser.
This Agreement constitutes a legal, valid and binding obligation of Purchaser
enforceable in accordance with its terms, subject to bankruptcy, fraudulent
conveyance, moratorium or other creditor’s rights and limitations on equitable
remedies.
     5.03 Knowledge Defined. For purposes of this Agreement, “knowledge” means
(a) with respect to Seller, the actual knowledge of Michael McGlone and/or Peter
Trapolino and/or, if different, the general manager of the Hotel, (provided
that, in no event shall any such person have any personal liability arising
under this Agreement), without any duty of inquiry or investigation other than
reasonable inquiries of the general manager and executive staff of the Property,

 



--------------------------------------------------------------------------------



 



and expressly excluding the knowledge of any other shareholder, partner, member,
trustee, beneficiary, director, officer, manager, employee, agent or
representative of Seller or any of its affiliates, and (b) with respect to
Purchaser, (i) the actual knowledge of C.A. Anderson and expressly excluding the
knowledge of any other shareholder, partner, member, trustee, beneficiary,
director, officer, manager, employee, agent or representative of Purchaser or
any of its Affiliates and (ii) any matter disclosed in any exhibits or schedules
to this Agreement. For the purposes of this definition, the term “knowledge”
means, with respect to any person, the conscious awareness of such person at or
prior to the time in question, but expressly excludes any constructive or
implied knowledge of such person.
     5.04 Survival of and Other Matters with respect to Seller’s Representations
and Warranties.
     (a) The representations and warranties of Seller set forth in Section 5.01
as updated by the certificate of Seller to be delivered to Purchaser at Closing,
shall survive Closing for a period of two hundred seventy (270) days. No claim
for a breach of any representation or warranty of Seller shall be actionable or
payable (a) if the breach in question results from or is based on a condition,
state of facts or other matter which was actually known to Purchaser prior to
Closing, (b) unless the valid claims for all such breaches, if any, collectively
aggregate more than Fifty Thousand Dollars ($50,000), in which event the full
amount of such claims shall be actionable, and (c) unless written notice
containing a reasonable description of the nature of such breach shall have been
given by Purchaser to Seller prior to the expiration of said two hundred seventy
(270) day period and an action shall have been commenced by Purchaser against
Seller within ninety (90) days after the termination of the survival period
provided for above in this Section 5.04 (except that if Purchaser is seeking
recovery from any third party as provided in the following sentence Purchaser
shall only be required to provide written notice to Seller within the two
hundred seventy (270) day period and shall not be required to commence an action
against Seller to preserve its claims). As used herein, the term “Cap” shall
mean the total aggregate amount of One Million Five Hundred Thousand Dollars
($1,500,000). In no event shall (i) Seller’s aggregate liability to Purchaser
for breach of any representation or warranty of Seller in this Agreement (as
modified by any certificate to be delivered by Seller at Closing) exceed the
amount of the Cap, or (ii) Seller be liable for any consequential or punitive
damages unless the same are payable to third parties.
     (b) By executing and delivering the documents required of such party in
Section 7.04 below, (i) Seller shall be deemed to have remade all of the
foregoing representations and warranties of Seller in Section 5.01 as of Closing
and (ii) Purchaser shall be deemed to have made all of the foregoing
representations and warranties of Purchaser in Section 5.02 as of Closing.
Should any of such representations and warranties of Seller be found to be
incorrect prior to Closing, Seller shall attempt to cure the same by Closing. If
Seller is unable to cure same by Closing, at Purchaser’s option the Closing
shall be postponed until five (5) business days following Purchaser’s receipt of
proof satisfactory to Purchaser that such matters have been cured, provided,
however, if Seller is unable to cure the same within thirty (30) days from the
date of notice of the same, Purchaser shall be entitled either to waive the same
and close this transaction, exercise its rights pursuant to Article VI of this
Agreement or to terminate this Agreement. In the event the Purchaser elects to
terminate this Agreement, Escrow Agent shall return the Earnest Money to
Purchaser and neither party to this Agreement shall thereafter have any further
rights or liabilities under this Agreement.
     5.05 Seller’s Covenants. Seller covenants and agrees with Purchaser that
prior to the Closing:
     (a) Seller will assist Purchaser and Purchaser’s agents, on or before
Closing, in acquiring all information necessary to enable Purchaser’s agents and
Seller’s agents to compute the prorations described in Section 7.02 of this
Agreement.
     (b) Seller will not sell, exchange, assign, transfer, convey, lease or
otherwise dispose of all or any part of the Purchased Assets or any interest
therein except for Furnishings, Consumables and Expendables which are sold or
consumed in the ordinary course of business.
     (c) Seller will keep the Space Leases, the Hotel Contracts, the Existing
Franchise Agreement and the Permits in full force and effect, will pay all
charges when due thereunder and will perform all of its material obligations
thereunder.

 



--------------------------------------------------------------------------------



 



     (d) Seller will keep the Purchased Assets free and clear of liens and
encumbrances other than the Permitted Exceptions and the lien of taxes not yet
due and payable.
     (e) Seller will not enter into any contracts, leases, licenses, easements
or other agreements relating to the Purchased Assets which will obligate
Purchaser or be a charge or lien against the Property, except those necessary to
continue the operation of the Hotel in the ordinary course of business and which
are terminable by the owner of the Property without penalty on thirty days
notice.
     (f) Seller will cause the Property to be operated and maintained in the
manner in which it is being operated and maintained as of the date of this
Agreement which undertaking includes, but is not limited to, (i) maintaining
Expendables, Consumables and Furnishings in those quantities and at those levels
present as of the Effective Date and (y) with respect to Expendables, also not
less than the average levels maintained with respect to each such Expendable
over the five years previous to the Closing Date, (ii) entering into Bookings in
the ordinary course of business, (iii) performing all repairs and maintenance
necessary to keep the Property in good repair, to comply with Laws and to
maintain at least the same condition as exists on the Effective Date and
(iv) keeping the Hotel staffed with Hotel Employees in accordance with Seller’s
current practice.
     (g) Seller shall permit Purchaser and its representatives, employees,
contractors and agents to enter upon and inspect the Property and perform such
investigations of the Property and all applicable Books and Records as Purchaser
may from time to time deem desirable. Purchaser and Purchaser’s agents and
contractors shall have the right during the term of this Agreement to enter upon
the Property at reasonable times and upon reasonable prior notice to Seller.
Purchaser acknowledges and agrees that any and all inspections of the Property
shall be conducted in a manner not unreasonably disruptive to tenants, guests,
or otherwise to the operation of the Property and shall be performed upon
reasonable prior notice to Seller. In the event Purchaser desires to conduct any
physically intrusive due diligence such as sampling of soils or drilling wells,
Purchaser will request Seller’s prior consent thereto, which consent shall not
be unreasonably withheld. Purchaser agrees to indemnify Seller and hold Seller,
Seller’s affiliates, officers, directors, employees, agents and representatives
harmless from and against any and all losses, costs, damages, claims or
liabilities, including, without limit, to mechanic’s and materialmen’s liens and
attorneys fees arising out of or in connection with the entry by Purchaser
and/or any of Purchaser’s agents onto the Property pursuant to this Section
except to the extent the same arise from the misconduct or negligence of Seller
or Seller’s representatives. Purchaser’s indemnity and hold harmless provisions
pursuant to this Section shall survive the closing of this transaction or
earlier termination of this Agreement. In addition to the foregoing, Seller
shall assist Purchaser and provide such other information as shall be required
to enable an accounting firm of Purchaser’s choosing to prepare audited
financial statements of the Property for calendar years 2000 through 2003, the
cost of which shall be borne by Purchaser.
     (h) Within twenty (20) days after the end of each calendar month until the
Closing Date, Seller shall provide to Purchaser financial statements and STR
reports for such month and on a year-to-date basis which statements shall be
prepared in accordance with either generally accepted accounting principles or
the Uniform System of Accounts for Hotels and Motels, and otherwise in form
reasonably acceptable to Purchaser.
     (i) Upon Purchaser’s request, Seller shall from time to time make available
a senior representative of Seller and the general manager of the Hotel at a
reasonable time to meet with an asset manager of Purchaser to review the
operations of the Hotel in reasonable detail
     (j) Seller will promptly notify Purchaser of any matter arising prior to
Closing which might materially and adversely affect the condition or operation
of the Hotel including, without limitation, the commencement of any litigation
or proceeding or any notice of a violation of Laws issued by any governmental or
quasi-governmental authority.

 



--------------------------------------------------------------------------------



 



     (k) Seller will cooperate with Purchaser in all reasonable respects (which
shall include, without limitation, supplying information known to Seller and
execution of such documents as may be legally required) in connection with the
application for transfer of any existing alcoholic beverage licenses held by or
on behalf of Seller or its agent in connection with its operation of the Hotel
(collectively, the “Liquor License”) to Purchaser or Purchaser’s designee or
Purchaser’s (or Purchaser’s designee’s) application for a new Liquor License (as
the case may be, the “Liquor Application”). Without limiting the generality of
the foregoing, Seller and either Purchaser or Purchaser’s designee shall, if
required, open a separate escrow (the “Liquor Escrow”) with an escrow company
selected by Purchaser and reasonably acceptable to Seller to effect the transfer
of the Liquor License and certain food and beverage inventory attendant to the
alcoholic beverage operation at the Hotel (collectively, “Liquor License
Property”) with a reasonable portion of the Purchase Price (not to exceed
$20,000) designated as consideration for transfer of the Liquor License
Property. Seller shall satisfy through the Liquor Escrow all claims of creditors
of Seller relating to the purchase and sale of alcoholic beverages at the Hotel
arising prior to the Cut-Off Time. Prior to Closing, Purchaser or Purchaser’s
designee shall file with the Department of Alcoholic Beverage Control (“ABC”) an
application for a temporary permit (“Temporary License”) allowing Purchaser to
operate the Liquor License Property effective as of the Closing while the
transfer application for a permanent alcoholic beverage license or licenses (the
“Permanent License”) is pending. To the extent required by the ABC, Seller shall
surrender the Liquor License to the ABC as of the Closing in accordance with the
ABC’s rules and execute all necessary forms required by the ABC for the
Purchaser or the Purchaser’s designee to obtain a Temporary License. If a
Temporary License is granted to Purchaser or Purchaser’s designee, then as of
the Closing Date and prior to the issuance of a Permanent License, Purchaser
shall operate the alcoholic beverage operations pursuant to the Temporary
License in a lawful manner. Purchaser or Purchaser’s designee shall pay any
application fees or other transfer costs required to effectuate the transfer of
the Liquor License, except that Seller and Purchaser shall each pay one-half of
the charges for the Liquor Escrow. If the Purchaser is unable to obtain the
transfer of the Liquor License, or obtain a Temporary License, or obtain a new
Permanent License prior to the Closing, then, on the Closing Date, Seller and
Purchaser shall enter into an interim arrangement (the “Interim Arrangement”)
whereby Seller shall operate the liquor concessions at the Hotel on behalf of
Purchaser pending the transfer or issuance of the Liquor License to Purchaser
and Purchaser shall indemnify Seller against any liabilities incurred in such
operation. Seller represents and warrants to Purchaser that it is unaware of any
reason why the ABC should deny the application to transfer the Liquor License or
a Temporary License from the Seller to the Purchaser or the Purchaser’s
designee. The provisions of this Section 5.05(k) shall survive the Closing.
     (l) Seller will promptly provide Purchaser with notice of any actual or
proposed change in the assessed value of the Property or any portion of the
Property (including any tentative or preliminary assessment) and of the
institution or proposed institution of any proceeding (whether formal, informal,
judicial or administrative) relating to any such change or proposed change.
Seller will not take any action with respect to the contesting and/or resolution
of the taxable assessed value of the Land and Improvements without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld.
     (m) Seller shall not request or initiate any proceeding or other action to
change any zoning classification applicable to the Property or any other Law
which governs the use or occupancy of the Property.
     (n) Seller shall prior to the Closing obtain an estoppel certificate, in
the form and substance required by Purchaser’s lender and reasonably acceptable
to Purchaser and dated no earlier than thirty (30) days prior to the Closing
Date, from each tenant under a Space Lease and from any owner’s association to
which the Property is subject.
     (o) Seller shall within five (5) days after the Effective Date apply for,
and thereafter diligently seek to obtain from Hilton, Hilton’s written waiver of
its existing right to purchase the Property as set forth in the Existing
Franchise Agreement, and shall notify Purchaser in writing promptly upon
Seller’s receipt of same, which notice shall contain a copy of said waiver.

 



--------------------------------------------------------------------------------



 



     (p) Seller shall within ten days after the Effective Date deliver to
Purchaser a supplement to Exhibits C and D listing, for each Space Lease and
Hotel Contract set forth thereon, (i) a brief description of (x) the space
demised under each such Space Lease and (y) the services or materials provided
under each such Hotel Contract, (ii) the date on which the current term of such
Space Lease or Hotel Contract expires, (iii) a brief description of any
automatic renewal provisions in each such Space Lease or Hotel Contract and
(iv) the current monthly rent payable under each such Space Lease and the
current payments due under each Hotel Contract (on a monthly or quarterly basis,
as applicable). To the extent any equipment lease is listed on Exhibit D and is
not identified as such on Exhibit D as attached hereto, such supplement shall
specifically identify such equipment lease as an equipment lease.
     5.06 Inspection Period. Purchaser and its representatives, employees,
contractors and agents shall have a period from the Effective Date through the
close of business on the date (or, if such date is not a business day, the next
succeeding business day) forty-five (45) days after the Effective Date (the
“Inspection Period”) within which to undertake such inspections and
investigations of the Property (including, but not limited to, engineering and
environmental studies, financial analysis, and feasibility studies) as Purchaser
deems desirable to evaluate the financial and physical condition of the Property
and such other matters that Purchaser may deem relevant. If Purchaser shall, in
its sole and absolute discretion, (x) determine that the Purchased Assets or any
matters related to the Purchased Assets and/or Purchaser’s acquisition thereof
are unsatisfactory in any respect, and/or (y) otherwise decide not to acquire
the Purchased Assets for any reason or no reason, then Purchaser may terminate
this Agreement by written notice (the “Termination Notice”) given to Seller
prior to the end of the Inspection Period. Upon the giving of the Termination
Notice, this Agreement shall terminate, Escrow Agent shall return the Earnest
Money (less Fifty and no/100 Dollars ($50.00) to be disbursed to Seller as sole
consideration hereunder) to Purchaser and neither party to this Agreement shall
thereafter have any further rights or liabilities under this Agreement.
     5.07 Conditions Precedent to Purchaser’s Obligations. Purchaser’s
obligations under this Agreement are conditioned upon the satisfaction of the
following conditions as of the Closing Date:
     (a) Purchaser shall not have terminated this Agreement pursuant to
Section 5.06 or any other applicable provision of this Agreement.
     (b) Seller’s representations and warranties set forth in this Agreement
shall continue to be true and accurate in all material respects (provided,
furthermore, and notwithstanding any provision of this Agreement to the
contrary, it shall be a condition precedent to Purchaser’s obligation to close
the transactions set forth herein that each representation and warranty of
Seller which is limited to or by Seller’s knowledge be true and correct as if it
were not so limited).
     (c) Seller shall have delivered all of the documents required under this
Agreement and performed all of its obligations under this Agreement in all
material respects.
     (d) After payments made at Closing, there shall be no unpaid charges,
judgments, debts, liabilities, claims, liens or obligations which burden the
Property other than the Permitted Exceptions.
     (e) The Property shall on the Closing Date be in the same condition as on
the last day of the Inspection Period except as attributable to ordinary wear
and tear.
     (f) There shall have been no material adverse change in the condition or
operations of the Hotel from the last day of the Inspection Period through the
date of Closing (which change may include, but shall not be limited to, the
existence of violation of any Laws or the revocation or suspension of any Permit
or the right to operate the Hotel or any of its facilities).
     (g) Hilton shall have waived in writing its existing right to purchase the
Property as set forth in the Existing Franchise Agreement and Purchaser shall
have either (i) obtained Hilton’s consent to the assumption by Purchaser of, and
shall have assumed, the Existing Franchise Agreement, or (ii) entered into a
franchise or license agreement with Hilton for the Hotel, such assumption or
agreement to be on

 



--------------------------------------------------------------------------------



 



terms satisfactory to Purchaser in its sole discretion. In no event shall
Purchaser be required to assume or have any liability or obligation under the
Existing Franchise Agreement for (x) any franchise or other fees under the
Existing Franchise Agreement accrued and unpaid with respect to all periods on
or prior to the Closing Date or (y) with respect to any monetary or other
default under the Existing Franchise Agreement, nor shall Purchaser be required
to agree to any amendment of the Existing Franchise Agreement or to any new
franchise agreement with Hilton, or to any capital or other improvements
requested or required by Hilton in connection with such assumption or new
franchise agreement.
     (h) Purchaser shall have obtained the transfer or the issuance of the
Liquor License or Seller and Purchaser shall have entered into the Interim
Arrangement.
The conditions precedent set forth in this Section 5.07 are solely for the
benefit of Purchaser and may be waived only by Purchaser, which waiver may be
granted or withheld by Purchaser in its sole and absolute discretion. Without
limiting and without prejudice to any of Purchaser’s other rights or remedies
under this Agreement in the event any such failure of condition is the result of
or arises out of Seller’s default under this Agreement, if any condition
precedent to Purchaser’s obligations under this Agreement has not been satisfied
as of the Closing Date or waived by Purchaser, then Purchaser shall be entitled
in its sole and absolute discretion to terminate this Agreement by giving Seller
and Escrow Agent written notice to such effect, whereupon Escrow Agent shall
return the Earnest Money to Purchaser and the parties shall thereafter have no
further rights or liabilities under this Agreement.
     5.08 Conditions Precedent to Seller’s Obligations. Seller’s obligations
under this Agreement are conditioned upon the satisfaction of the following
conditions as of the Closing Date:
     (a) Purchaser’s representations and warranties set forth in this Agreement
shall continue to be true and accurate in all material respects.
     (b) Purchaser shall have performed all of its obligations under this
Agreement in all material respects.
     (c) Hilton shall have waived in writing its existing right to purchase the
Property as set forth in the Existing Franchise Agreement and Purchaser shall
have either (i) obtained Hilton’s consent to the assumption by Purchaser of, and
shall have assumed, the Existing Franchise Agreement, or (ii) entered into a
franchise or license agreement with Hilton for the Hotel, such agreement to be
on terms satisfactory to Purchaser.
The conditions precedent set forth in this Section 5.08 are solely for the
benefit of Seller and may be waived only by Seller, which waiver may be granted
or withheld by Seller in its sole and absolute discretion. Without limiting and
without prejudice to any of Seller’s other rights or remedies under this
Agreement in the event any such failure of condition is the result of or arises
out of Purchaser’s default under this Agreement, if any condition precedent to
Seller’s obligations under this Agreement has not been satisfied as of the
Closing Date or waived by Seller, then Seller shall be entitled in its sole and
absolute discretion to terminate this Agreement by giving Purchaser and Escrow
Agent written notice to such effect, whereupon Escrow Agent shall return the
Earnest Money to Purchaser and the parties shall thereafter have no further
rights or liabilities under this Agreement.
VI.
Remedies
     6.01 Seller’s Remedies IF PURCHASER DEFAULTS UNDER THIS AGREEMENT OR
OTHERWISE FAILS TO CLOSE THE TRANSACTIONS SET FORTH IN THIS AGREEMENT, FOR ANY
REASON EXCEPT (A) THE FAILURE OF ANY CONDITION PRECEDENT TO PURCHASER’S
OBLIGATIONS UNDER THIS AGREEMENT OR (B) PURCHASER’S TERMINATION OF THIS
AGREEMENT IN ACCORDANCE WITH ITS TERMS, SELLER SHALL BE ENTITLED AS ITS SOLE
REMEDY UNDER THIS AGREEMENT TO TERMINATE

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT AND RECOVER THE EARNEST MONEY (IN ADDITION TO ATTORNEYS’ FEES
PURSUANT TO SECTION 6.03 BELOW) AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN
FULL SATISFACTION OF ANY CLAIMS AGAINST PURCHASER UNDER THIS AGREEMENT. IN
CONNECTION THEREWITH, SELLER WAIVES ITS RIGHT TO SEEK SPECIFIC PERFORMANCE OF
THIS AGREEMENT FROM PURCHASER. SELLER AND PURCHASER AGREE THAT THE SELLER’S
DAMAGES RESULTING FROM PURCHASER’S DEFAULT ARE DIFFICULT TO DETERMINE AND THE
AMOUNT OF THE EARNEST MONEY IS A FAIR ESTIMATE OF THOSE DAMAGES. EACH PARTY
HEREBY WAIVES ANY AND ALL RIGHTS TO CONTEST THE VALIDITY OF THE FOREGOING
LIQUIDATED DAMAGES PROVISIONS FOR ANY REASON WHATSOEVER, INCLUDING, BUT NOT
LIMITED TO, SUCH PROVISION BEING UNREASONABLE UNDER CIRCUMSTANCES EXISTING ON
THE EFFECTIVE DATE OR AT THE TIME OF DEFAULT. THE PAYMENT OF SUCH AMOUNT AS
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677.
INITIALS:           SELLER                    
          PURCHASER                    
     6.02 Purchaser’s Remedies. If Seller fails to perform its obligations under
this Agreement for any reason except the failure of any condition precedent to
Seller’s obligations under this Agreement, then Purchaser’s sole remedies shall
be: (a) to terminate this Agreement by giving Seller written notice of such
election prior to or at Closing whereupon (i) the Escrow Agent shall promptly
return to Purchaser the Earnest Money and (ii) Seller shall pay to Purchaser on
demand all out-of-pocket costs (including, but not limited to, due diligence
costs and reasonable attorneys’ fees) , incurred by Purchaser in connection with
this Agreement and the transactions contemplated by this Agreement (provided,
however, that Seller shall not be required to pay more than $85,000 pursuant to
this clause 6.02(a)(ii)); (b) to waive the default and close; or (c) to enforce
specific performance of this Agreement, provided Purchaser initiates such
specific performance action within 60 days from the scheduled date of closing
(as the same may have been adjusted as permitted by this Agreement).
     6.03 Attorney’s Fees. In the event either party hereto is required to
employ an attorney because of the other party’s default, then the defaulting
party shall pay the nondefaulting party’s reasonable attorney’s fees incurred in
the enforcement of this Agreement.
VII.
Closing Matters
     7.01 Closing Date. The delivery of the conveyancing instruments with
respect to the Purchased Assets and other documents required hereunder (the
“Closing”) shall be held at the Title Company’s offices or by mail, or through
escrow with the Escrow Agent, on the date forty-five (45) days after the
expiration of the Inspection Period (provided that if such date is not a
business day then the Closing Date shall be the next succeeding business day)
(the “Closing Date”), or such earlier date as may be agreed to by Seller and
Purchaser in their sole and absolute discretion.
     7.02 Adjustment and Prorations. The matters and items set forth below shall
be apportioned between Seller and Purchaser or, where applicable, credited in
total to a particular party:
     (a) Taxes. All real and personal property taxes and special assessments, if
any, whether payable in installments or not, shall be prorated as of the Cut-Off
Time. If such taxes for the tax year in which the Closing occurs have not been
finally determined on the Closing Date, then such taxes shall be prorated on an
estimated basis using the most current information available. When such taxes
have been finally determined, the parties shall recalculate such prorations and
any amount payable by Seller or Purchaser shall be paid to the other party
within fifteen days after such taxes are finally determined.

 



--------------------------------------------------------------------------------



 



     (b) Room Rentals. One-half (50%) of the room rentals attributable to the
night prior to the Closing Date shall be the property of Seller and the
remaining one-half (50%) shall be the property of Purchaser. Room rentals
attributable to any night prior to the night prior to the Closing Date shall be
the property of Seller.
     (c) Reservation Deposits. Prepaid and unearned reservation deposits and
other items prepaid by guests of the Hotel shall be transferred to Purchaser at
the Closing.
     (d) Utility Charges. Utility charges for telephone, gas, electricity,
sewer, water and other services shall not be prorated to the extent that Seller
can make arrangements for the rendering of final bills based on meter readings
as of the Cut-Off Time. Seller shall be responsible for the payment at the
Closing of all bills for utility charges up to and including the Cut-Off Time.
To the extent that utility bills cannot be rendered as of the Closing Date, such
charges for the period through the Cut-Off Time shall be prorated as of the
Cut-Off Time based upon the most recent available bills and readjusted on the
basis of the actual bills as and when received. Any utility deposits shall be
either returned to Seller or transferred to Purchaser and credited to Seller.
     (e) Operating Expenses and Trade Accounts. Seller shall be responsible for
all operating expenses and trade accounts of the Property (including charges and
fees payable under the Hotel Contracts) up to and including the Cut-Off Time. To
the extent the amounts of such items are then known, Seller shall pay such items
at Closing and shall pay the balance of such amounts in the ordinary course of
business but in no event later than 45 days after the Closing Date. Seller
agrees to indemnify and hold Purchaser harmless for and against any such
amounts. Purchaser shall assume responsibility for purchase orders made by
Seller in the ordinary course of business for Expendables or Consumables not
delivered to the Hotel as of the Closing Date.
     (f) Food, Beverage and Other Income. Revenues from food, beverage and
banquet services, room service, public room revenues, health club revenues and
other services rendered to guests of the Hotel shall be prorated as of the
Cut-Off Time, if, as and when collected, provided that with respect to food,
beverage and banquet services, such revenues shall be prorated as of the end of
the employee shift on the night preceding the Closing.
     (g) Rents. All rentals under the Space Leases (including fixed rents and
charges in respect of electricity, operating expenses and taxes) shall be
prorated as of the Cut-Off Time if, as and when collected. Payments from tenants
for electricity, operating expenses and taxes which are billed to tenants in
arrears or on an estimated basis shall be prorated on such basis and readjusted
if, as and when such amounts are finally determined and collected.
     (h) Employees. Wages and fringe benefits (including, but not limited to,
accrued vacation pay) of Hotel Employees shall be paid or prorated as provided
in Section 7.07.
     (i) Security Deposits. Any security deposits under the Space Leases shall
be transferred to Purchaser at the Closing or credited against the Purchase
Price.
     (j) Cash. All cash on hand in house banks on the morning of the Closing
Date shall become the property of Purchaser and the amount thereof shall be
credited to Seller.
     (k) Ledger and other receivables. All accounts receivable attributable to
guests in the Hotel on the night preceding the Closing (the “Ledger”) shall be
prorated as provided in this Agreement, Seller’s share shall be credited to
Seller and the Ledger shall become the property of Purchaser. All other accounts
receivable that are the property of Seller under this Agreement shall be set
forth in a schedule on the Closing Date and shall remain the property of Seller.
Purchaser shall have no obligation to collect such accounts receivable, but
shall cooperate with Seller, at Seller’s cost, in reasonable respects in
connection

 



--------------------------------------------------------------------------------



 



with any collection efforts. If any receivables which are the property of Seller
under this Agreement shall be collected by Purchaser, Purchaser shall promptly
remit the same to Seller.
     (l) The prepaid expenses paid by Seller set forth on Exhibit H attached
hereto shall be prorated as of the Cut-Off Time and Seller shall receive a
credit for the portion of said expenses which cover periods after the Cut-Off
Time.
     7.03 Guest Property in Seller’s Possession on Closing Date. Property of
guests of the Hotel in Seller’s care, possession or control (excluding that in
guest rooms) on the Closing Date shall be handled in the following manner:
     (a) Safe Deposit Boxes. On the Closing Date, Seller shall cause notice to
be sent to all guests of the Hotel who have safe deposit boxes advising them of
the pending sale of the Property and requesting the removal and verification of
the contents of such safe deposit boxes within three days after the Closing
Date. Seller may have a representative present at the Hotel during such
three-day period for the purpose of viewing such removal and verification. Boxes
of guests not responding to the written notice shall be listed at the end of
such three day period. Such boxes shall be opened on the following day in the
presence of representatives of Seller and Purchaser to be agreed upon between
Seller and Purchaser and the contents thereof shall be recorded. Any property
contained in the safe deposit boxes and so recorded and thereafter remaining in
the hands of Purchaser shall be the responsibility of Purchaser; and Purchaser
hereby agrees to indemnify and save and hold Seller harmless from and against
any claim or obligation arising out of or with respect to such property.
     (b) Baggage Inventory. All guest baggage checked and left in the
possession, care and control of Seller shall be listed in an inventory to be
prepared in duplicate and signed by Seller’s and Purchaser’s representatives on
the Closing Date. Purchaser shall be responsible from and after the Closing Date
for all baggage listed in inventory, and Purchaser hereby agrees to indemnify
and save and hold Seller harmless from and against any claim arising out of or
with respect to the baggage listed in the inventory.
     (c) Other Property. All other guest property left in the possession, care
or control of Seller prior to the Closing Date shall be returned by Seller to
guests prior to the Closing Date and if not so returned prior to the Closing
Date shall be the sole responsibility of Seller subsequent to the Closing Date.
     7.04 Closing Documents.
     (a) At Closing, Seller shall deliver or cause to be delivered to Purchaser
the following:
     (i) a grant deed (or local equivalent) with covenant against grantor’s acts
conveying the fee estate in the Property to Purchaser subject only to the
Permitted Exceptions.
     (ii) an owner’s policy of title insurance issued by the Title Company in
the amount of the Purchase Price meeting the requirements of the commitment as
provided in Article IV, and containing such affirmative coverage and
endorsements as Purchaser shall reasonably request.
     (iii) a warranty bill of sale transferring to Purchaser all of the
Furnishings, Consumables, Expendables, and other tangible personal property free
of all encumbrances except for the Permitted Exceptions.
     (iv) an assignment conveying and transferring to Purchaser all of the
Bookings, Books and Records, Space Leases, assignable Permits, Hotel Contracts
(to the extent set forth on Exhibit D), Miscellaneous Personal Property and
Warranties containing a provision pursuant to which Seller shall indemnify
Purchaser with respect to matters arising thereunder prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



     (v) an appropriate instrument executed by Seller and other necessary
parties pursuant to which any existing management agreement will be terminated
as of the Cut-off Time.
     (vi) possession of the Property.
     (vii) a certified copy of such corporate or partnership authorizations,
approvals and incumbencies of Seller as Purchaser or the Title Company shall
reasonably require.
     (viii) a FIRPTA Affidavit in form required by the Internal Revenue Service.
     (ix) all Books and Records relating to the Property and the Hotel in
Seller’s possession.
     (x) any and all plans and specifications for the Improvements on the
Property in Seller’s possession.
     (xi) the certificate of occupancy with respect to the Property.
     (xii) such notices of the sale to third parties as may be reasonably
requested by the Purchaser.
     (xiii) such affidavits, indemnities and related matters as the Title
Company may reasonably request including without limitation such affidavits and
indemnities as may be required to permit the Title Company to delete any
exceptions for mechanic’s liens.
     (xiv) tax clearance certificates from (i) the California Employment
Development Department, with respect to income tax withholding, disability, and
unemployment compensation premiums, and (ii) the California State Board of
Equalization, with respect to sales taxes.
     (xv) such documents and instruments as may be required or reasonably
desirable under California law to effectuate the Liquor Escrow, all to be in
form reasonably acceptable to Seller and Purchaser.
     (xvi) such transfer and sales tax returns as may be required by law to be
executed by Seller.
     (b) Purchaser shall deliver or cause to be delivered to Seller the
following:
     (i) the balance of the Purchase Price.
     (ii) such corporate or partnership authorizations, approvals and
incumbencies as Seller or the Title Company shall reasonably require.
     (iii) an assumption of the obligations of Seller from and after the Closing
under the Bookings, the Space Leases, and Hotel Contracts containing a provision
whereby Purchaser shall indemnify Seller with respect to matters arising
thereunder after the Closing Date.

 



--------------------------------------------------------------------------------



 



     (iv) such documents and instruments as may be required or reasonably
desirable under California law to effectuate the Liquor Escrow, all to be in
form reasonably acceptable to Seller and Purchaser.
     (v) such transfer and sales tax returns as may be required by law to be
executed by Purchaser.
     7.05 Closing Costs.
     (a) Purchaser shall pay (i) the premiums for the Title Policy, (ii) the
cost of the Survey, (iii) the costs of its due diligence investigation of the
Purchased Assets, (iv) all amounts incurred in connection with the issuance of a
new franchise agreement or license agreement for the Hotel, including, but not
limited to, application fees, transfer fees, costs of implementing a property
improvement plan and (but without limiting any of the provisions of
Section 5.07(g) above) any termination fees payable to Hilton under the Existing
Franchise Agreement in connection with a termination of the Existing Franchise
Agreement, (v) any costs to obtain the Liquor License, (vi) sales taxes imposed
in connection with any items of personal property, (vii) one-half of the escrow
fees, if any, of the Escrow Agent and (vi) the fees and disbursements of
Purchaser’s attorneys.
     (b) Seller shall pay (i) any county or city transfer taxes, deed stamps,
recording fees and the like imposed in connection with the conveyance of the
Property, (ii) any costs of terminating any property management agreement
affecting the Hotel, (iii) one-half of the escrow fees, if any, of the Escrow
Agent and (iv) the fees and disbursements of Seller’s attorneys in connection
with this transaction. Any other closing cost not specifically allocated by this
Agreement shall be allocated in accordance with closing customs for similar
properties in Contra Costa County, California.
     (c) The provisions of this Section 7.05 shall survive the Closing or any
termination of this Agreement.
     7.06 Real Estate Commissions. Seller and Purchaser each represent and
warrant to the other that it has not dealt with any broker in the negotiation of
this transaction. Each party agrees to and does hereby indemnify and hold the
other harmless against the payment of any brokerage commission to any person or
entity claiming by, through or under Seller or Purchaser, as applicable.
     7.07 Staff. Seller shall terminate or arrange for the termination of all
Hotel Employees as of the Closing Date and shall pay all wages and fringe
benefits, including, but not limited to, accrued vacation and payroll taxes,
through the Closing Date. Purchaser shall hire, subject to its standard
interview and qualification procedures, criteria and staffing guidelines, the
Hotel Employees employed in non-managerial capacities, which such Hotel
Employees shall at or in connection with the Closing be offered the standard
health and fringe benefit package provided by Interstate Management Company, as
operator of the Hotel after the Closing, to the majority of its other hotel
employees in the area of the Hotel. If Purchaser or its management company shall
rehire any of such Hotel Employees pursuant to the foregoing sentence or
otherwise, then such wages and fringe benefits shall be apportioned as of the
Cut-off Time. Seller will indemnify and hold Purchaser harmless from and against
any loss, damage, liability, claim, cost or expense (including, without
limitation, reasonable attorney’s fees) that may be incurred by, or asserted
against, Purchaser after Closing which involves any matter relating to a past or
present Hotel Employee concerning acts or omissions occurring prior to the
Closing Date. Notwithstanding the foregoing, Purchaser agrees to indemnify and
hold Seller harmless from and against any loss, damage, liability, claim, cost
or expense (including, without limitation, reasonable attorney’s fees) that may
be incurred by, or asserted against, Seller arising out of or relating to
Purchaser’s or Seller’s failure, if any, to comply with the Worker Adjustment
Retraining and Notification Act (the “WARN Act”) with respect to the Hotel
Employees and arising out of or in connection with the transactions contemplated
by this Agreement. Seller agrees not to give any termination notices under the
WARN Act to its Hotel Employees without the prior written consent of Purchaser,
which consent may be withheld in Purchaser’s sole and absolute discretion.

 



--------------------------------------------------------------------------------



 



     7.08 Indemnities. (a) Purchaser shall indemnify, defend and hold Seller
harmless from any and all actual costs, loss, damages (excluding consequential
and punitive damages) or expenses (including without limitation reasonable
attorneys fees) incurred by Seller with respect to the breach by Purchaser of
any provision of this Agreement which survives the Closing and, except as may be
the obligation of Seller pursuant to an express provision of this Agreement, the
existence, use, ownership, occupancy, operation and/or maintenance of the
Property arising from acts, commissions, omissions, occurrences or other matters
that occur from and after the Closing.
     (b) From and after the Closing, Seller shall indemnify, defend and hold
Purchaser harmless from any and all actual costs, loss, damages or expenses
(including without limitation reasonable attorneys fees) incurred by or asserted
against Purchaser with respect to or arising out of (i) any amounts due and
owing to Purchaser pursuant to Section 7.02 above, (ii) any physical injury or
death caused to any person, or damage to property of unaffiliated third parties,
which such injury, death or damage occurred prior to the Closing Date in or
about the Property, (iii) (subject to the applicable limitations on Seller’s
liability set forth in Section 5.04(a) above, including without limitation the
Cap, any breach of any representation or warranty of Seller set forth in this
Agreement, and/or (iv) any litigation arising with respect to matters or
occurrences on or affecting the Real Property, which first arose, occurred or
were asserted or threatened prior to the Closing Date, including without
limitation those matters set forth on Exhibit J attached hereto. The provisions
of this Section shall survive the Closing.
     7.09 Survival. The provisions of Article VII shall survive the Closing.
VIII.
Condemnation and Risk of Loss
     8.01 Condemnation. If, prior to Closing, any governmental authority or
other entity having condemnation authority shall institute an eminent domain
proceeding or take any steps preliminary thereto (including the giving of any
direct or indirect notice of intent to institute such proceedings) with regard
to the Property, and the same is not dismissed on or before ten (10) days prior
to Closing, Purchaser shall be entitled either to terminate this Agreement upon
written notice to Seller or to waive such right of termination and receive all
such condemnation proceeds or an assignment thereof at the Closing. In the event
Purchaser elects to terminate this Agreement under this Section 8.01, Escrow
Agent shall promptly return to Purchaser the Earnest Money and neither party to
this Agreement shall thereafter have any further rights or obligations
hereunder.
     8.02 Risk of Loss. Until Closing, Seller shall bear the risk of loss should
there be damage to any of the Improvements by fire or other casualty. If prior
to the Closing any of the improvements shall be damaged by fire or other
casualty, Seller shall take all action necessary to preserve and protect the
Improvements from further loss or damage, and within ten (10) business days
after such loss deliver to Purchaser the following items (collectively “Casualty
Loss Information”): (a) copies of all casualty and business interruption
policies relating to the Property; (b) the names, addresses and telephone
numbers of the adjustors assigned to adjust the loss; (c) letters addressed to
each insurance company issuing a policy covering such loss and executed by
Seller authorizing said company and its adjustors to discuss all matters
relating to such loss with purchaser, its agents and attorneys; and (d) a
detailed written description of the damages incurred and an estimate of the cost
of restoration. If the Improvements suffer material damage by a casualty, which,
for the purpose of this Agreement, shall mean damage in excess of $1,000,000 or
damage of a lesser amount to any area of the Hotel necessary for the day to day
operation of the Hotel that cannot reasonably be expected to be repaired within
ten business days, Purchaser may within five business days after delivery of the
Casualty Loss Information either:
     (a) terminate this Agreement by delivering written notice of same to
Seller, in which event Escrow Agent shall promptly return to Purchaser the
Earnest Money and neither party to this Agreement shall thereafter have any
further rights or obligations hereunder; or

 



--------------------------------------------------------------------------------



 



     (b) waive its right of termination, by delivering written notice of same to
Seller, and proceed to close this transaction in accordance with the terms
hereof.
At Closing, (i) all insurance proceeds received prior to Closing shall be
delivered to Purchaser at Closing, (ii) Purchaser and Seller shall each notify
all appropriate insurance companies of Purchaser’s interest in the insurance
proceeds, (iii) all casualty insurance proceeds payable as a result of the loss
and Purchaser’s pro rata share of any rental or business loss proceeds shall be
assigned to Purchaser at Closing and Purchaser as a condition precedent to its
obligations to close hereunder in such event shall have received the written
recognition of and consent to such assignment (as well as to any assignment of
such proceeds from Purchaser to Purchaser’s lender), from the applicable
insurance company or companies, in form and content reasonably acceptable to
Purchaser and acceptable to Purchaser’s lender, and (iv) Purchaser shall receive
a credit against the Purchase Price in the amount of any applicable deductible
or self-insured amounts.
IX.
Miscellaneous
     9.01 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto. There are no other agreements, oral or written, and this
Agreement can be amended only by written agreement signed by Seller and
Purchaser.
     9.02 Binding Effect; Assignment. This Agreement shall inure to the benefit
of and be binding upon the heirs, personal representatives, successors and
assigns of each of the parties to this Agreement. Purchaser may assign its
rights under this Agreement without Seller’s consent to (i) any successor of
Purchaser or its direct or indirect parent entity or entities by merger,
reorganization or sale of assets; (ii) any entity directly or indirectly
controlling, controlled by or under common control with Purchaser or such
successor or entity, (iii) any partnership or limited liability company in which
Purchaser or Interstate Operating Company, L.P. (“Interstate OP”), or any entity
directly or indirectly controlling, controlled by or under common control with
Purchaser or Interstate OP, is a partner or limited liability company member,
(iv) any entity in which Purchaser, or any entity which is a permitted assignee
under any of the foregoing clauses (i), (ii) or (iii), owns, directly or
indirectly, an economic interest, or (v) any other entity provided that such
entity enters into (x) a sublease of the entire Property with an entity to whom
this Agreement could have been assigned under clauses (i), (ii) or (iii) above
and/or (y) a management agreement with respect to the entire Property with
Interstate Management Company, LLC or its successors or assigns; provided,
however, that no such assignment shall relieve Purchaser of its obligations
hereunder. Except as set forth in the foregoing sentence, Purchaser may assign
its rights under this Agreement to any other entity only with the prior consent
of Seller which shall not be unreasonably withheld or delayed.
     9.03 Notices. Any notice, communication, request, reply or advice
(collectively, “Notice”) provided for or permitted by this Agreement to be made
or accepted by either party must be in writing except as otherwise provided in
this Agreement. Written Notice shall be delivered by overnight courier or by
facsimile transmission. Notice by overnight courier shall be effective one
(1) business day after deposit with the courier service. Notice given by
facsimile transmission shall be effective on the business date delivered. For
the purposes of Notice, the addresses of the parties shall be:

 



--------------------------------------------------------------------------------



 



                      Seller:   Hanford Hotels, LLC    
 
                             
 
                             
 
      Attention:        
 
               
 
                    with copy to:   Greenberg Traurig, LLP    
 
                             
 
                             
 
      Attn:        
 
               
 
      Fax No.:        
 
               
 
                    Purchaser:   4501 N. Fairfax Boulevard            
Arlington, VA 22203             Attn: Christopher H. Bennett, Esq.            
Fax No.: 703-387-3389    
 
                    with copy to:   DeCampo, Diamond & Ash    
 
                             
 
                             
 
      Attn:        
 
               
 
      Fax No.:        
 
               

The parties shall have the right from time to time to change their respective
addresses for notice by at least five days’ written notice to the other party.
     9.04 Governing Law. This Agreement shall be construed in accordance with
the laws of the State of California.
     9.05 Section Headings. The section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several sections of this Agreement.
     9.06 Obligations. To the extent necessary to carry out the terms and
provisions of this Agreement, the terms, conditions, warranties,
representations, obligations, indemnities and rights set forth in this Agreement
shall not be terminated at the time of Closing, nor will they merge into the
various documents executed and delivered at the time of Closing.
     9.07 Counterparts; Facsimile Transmission. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. Executed
counterparts of this Agreement exchanged by facsimile transmission shall be
fully enforceable.
     9.08 No Third-Party Beneficiaries. Seller and Purchaser agree that there
are no third parties who are intended to benefit from or who are entitled to
rely on any of the provisions of this Agreement. No third party shall be
entitled to assert any claims or to enforce any rights whatsoever pursuant to
this Agreement. The covenants and agreements provided in this Agreement are
solely for the benefit of Seller and Purchaser and their permitted successors
and assigns respectively.
     9.09 Contract Construction. In the event of litigation between the parties
hereto this Agreement shall not be construed against any party on the basis of
which party’s counsel drafted this Agreement.
     9.10 Saturdays, Sundays, Legal Holidays. If the time period by which any
right, option, or election provided under this Agreement must be exercised or by
which any acts or payments required hereunder must be performed or paid, or by
which the Closing must be held, expires on a Saturday, Sunday, legal or bank
holiday, then such time period shall be automatically extended to the next
regularly scheduled business day.

 



--------------------------------------------------------------------------------



 



9.11 Confidentiality.
     (a) Purchaser and Seller agree that any materials provided by Seller in the
course of Purchaser’s investigations of the Property, other than materials which
are otherwise available to the public, shall be treated as confidential
information by Purchaser and its agents, employees and representatives, and
shall not be disclosed by Purchaser or such parties, except disclosures required
by law to be made to Purchaser’s lenders (or prospective lenders), investors (or
prospective investors), underwriters, accountants, attorneys, engineers and
other professionals who need to know such information in connection with making
a loan to, sponsoring an offering for or otherwise advising Purchaser, or as may
be required by law, litigation or court order, or in connection with the
offering of securities or by any applicable rule, regulation or requirement of
the New York Stock Exchange. Purchaser may however make appropriate disclosures
to its investors and lenders and to its and their respective attorneys,
accountants and consultants engaged in connection with this transaction or to
such other persons or entities to which disclosure is legally required.
     (b) If Purchaser does not acquire the Property for any reason whatsoever,
Purchaser shall deliver to Seller promptly upon demand at no cost to Seller, all
materials and documents previously obtained by Purchaser from Seller (with no
retention by Purchaser of copies of any such materials and documents).
     (c) Prior to the Closing, neither party shall, without the prior written
consent of the other party (which consent shall not be unreasonably withheld),
issue any press release or other public statement (except such statements as may
be required by law) in connection with the transactions contemplated hereby.
From and after the Closing, the parties may issue such a press release or other
public statement provided that the same does not describe the economic terms of
this transaction except to the extent required by law.
     (d) Each party is authorized to disclose the tax treatment and tax
structure of the transactions set forth in this Agreement.
     (e) Notwithstanding any provision in this Agreement to the contrary, this
Section shall survive the expiration or termination of this Agreement for one
(1) year or, if the Closing shall occur, shall expire and terminate as of the
Closing Date except for the provisions of Section 9.11(c) and (d) above, which
shall survive the Closing.
     9.12 Bulk Transfers. Purchaser and Seller specifically waive compliance
with California Uniform Commercial Code, Sections 6101, et seq., commonly
referred to as the Uniform Commercial Code — Bulk Transfers, with any similar
provision under the laws of the State of California and with any similar
provisions under the in which the Property is located. In the event that such
waiver is ineffective, Seller shall indemnify Buyer for any claims made by
creditors under the applicable bulk sales laws relating solely to any
pre-Closing payment obligations to such creditors and only in the amount of the
payments due such creditors. The provisions of this Section 9.12 shall survive
the Closing.
     IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of
the date first written above.

             
SELLER:
           
 
            HANFORD HOTELS, INC., a California limited liability company    
 
           
By:
  /s/  WILLIAM A. CAINE, JR.        
 
           
Name:
  William A. Caine, Jr.        
Title:
  Executive Vice President        

          PURCHASER:
 
        INTERSTATE CONCORD, LLC, a Delaware limited liability company
 
       
By:
  /s/  CHRISTOPHER L. BENNETT  
 
     
Name:
  Christopher L. Bennett    
Title:
  Senior Vice President and General Counsel

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE
     THIS FIRST AGREEMENT TO AGREEMENT OF SALE AND PURCHASE (this “Amendment”),
dated as of December 27, 2004 (the “Effective Date”), is made by and between
HANFORD HOTELS, LLC, a California limited liability company, having an address
at 4 Corporate Plaza Drive, Suite 102, Newport Beach, CA 92660 (“Seller”), and
INTERSTATE CONCORD, LLC, a Delaware limited liability company having an address
c/o Interstate Hotels & Resorts, Inc., 4501 N. Fairfax Drive, Arlington, VA
22203 (“Purchaser”).
     WHEREAS, Seller and Purchaser have entered into that certain Agreement of
Sale and Purchase (the “Purchase Agreement”), dated as of November 12, 2004,
with respect to certain property more particularly set forth therein;
     WHEREAS, the Inspection Period (as defined in the Purchase Agreement) is to
terminate on December 27, 2004;
     WHEREAS, Purchaser is satisfied with (i) the physical and environmental
condition of the Property as of the date hereof, (ii) the zoning of the Property
as of the date hereof, (iii) the Hotel Contracts set forth on Exhibit D of the
Purchase Agreement (as revised pursuant to a spreadsheet attached to an e-mail
from William Caine to C,A. Anderson dated November 18, 2004) and (iv) the
Permits set forth on Exhibit E of the Purchase Agreement;
     WHEREAS, Purchaser among other things (1) has not yet obtained financing
for the transactions set forth in the Purchase Agreement on terms satisfactory
to Purchaser, (2) has not yet agreed with Hilton (as defined in the Purchase
Agreement) on a product improvement plan for the Property, and (3) has not
finalized its announced Interstate Investors Fund, Inc. or had a first closing
thereof, and for those and other reasons will terminate the Purchase Agreement
on or prior to December 27, 2004 if the Inspection Period is not extended; and
     WHEREAS, Seller is willing to extend the Inspection Period for the
Extension Payment as provided herein; and
     WHEREAS, Purchaser and Seller now desire to amend the Purchase Agreement on
the terms and conditions more particularly set forth herein;
     NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, and the payment by Purchaser of the Extension Payment
(as defined below), the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby amend the Purchase Agreement as
follows:
     1. In consideration of the Extension Payment, the Inspection Period (as
such term is defined in the Purchase Agreement; any capitalized term used herein
and not otherwise defined herein having the meaning given to such term in the
Purchase Agreement) is hereby extended through the close of business on
January 24, 2005,
     2, Section 7,01 of the Purchase Agreement is deleted in its entirety and
the following Section 7.01 substituted therefore:
     “7.01 Closing Date, The delivery of the conveyancing instruments with
respect to the Purchased Assets and other documents required hereunder (the
“Closing”) shall be held at the Title Company’s offices or by mail, or through
escrow with the

 



--------------------------------------------------------------------------------



 



Escrow Agent, on the date seventeen (17) days after the expiration of the
Inspection Period (provided that if such date is not a business day then the
Closing Date shall be the next succeeding business day) (the “Closing Date”), or
such earlier date as may be agreed to by Seller and Purchaser in their sole and
absolute discretion.
     3. Within one (1) business day after the date hereof, Purchaser shall pay
to Seller an amount (the “Extension Payment”) equal to Two Hundred Thousand
Dollars ($200,000) in consideration of such extension of the Inspection Period.
In the event that the Closing occurs, such amount shall be credited against the
Purchase Price payable under the Agreement. In the event the Closing fails to
occur due to the default of Seller under the Agreement, Seller shall repay the
Extension Deposit to Purchaser within five (5) days after demand therefore by
Purchaser. Otherwise, the Extension Payment shall belong to Seller.
     4. The phrase “within five (5) business days” on the sixth line of
Section 4.02 of the Purchase Agreement is hereby deleted and replaced with the
phrase “within fifteen (15) business days”.
     5. Nothing set forth in this Amendment shall limit or be construed to limit
Purchaser’s rights under Sections 5.06 (as amended only by Paragraph 1 above
extending the Inspection Period through January 24,2005) or 5.07 of the Purchase
Agreement.
     6 Except as amended by this Amendment, the Purchase Agreement is unamended
and remains in full force and effect.
     7. This Amendment may be executed and delivered by counterparts and by
facsimile transmission.
     IN WITNESS WHEREOF, this Amendment has been entered into as of the ____ day
of December, 2004.
SELLER:
HANFORD HOTELS, INC., a California limited liability company

         
By:
  /s/ WILLIAM A. CAINE, JR.
 
   
Name:
  William A. Caine, Jr.    
Title:
  Executive Vice President    

PURCHASER:
INTERSTATE CONCORD, LLC, a Delaware limited liability company

         
By:
  /s/ ALICIA KABIRI
 
   
Name:
  Alicia Kabiri    
Title:
  Assistant General Counsel    

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE
     THIS SECOND AGREEMENT TO AGREEMENT OF SALE AND PURCHASE (this “Amendment”),
dated as of January 21, 2005 (the “Effective Date”), is made by and between
HANFORD HOTELS, LLC, a California limited liability company, having an address
at 4 Corporate Plaza Drive, Suite 102, Newport Beach, CA 92660 (“Seller”),
INTERSTATE CONCORD, LLC, a Delaware limited liability company having an address
c/o Interstate Hotels & Resorts, Inc., 4501 N. Fairfax Drive, Arlington, VA
22203 (“Purchaser”).
     WHEREAS, Seller and Purchaser have entered into that certain Agreement of
Sale and Purchase (as amended by the First Amendment (as hereinafter defined),
the “Amended Purchase Agreement”), dated as of November 12, 2004, as amended by
that certain First Amendment to Agreement of Sale and Purchase (the “First
Amendment”) dated as of December 27, 2004 with respect to certain property more
particularly set forth therein;
     WHEREAS, the Inspection Period (as such term is defined in the Amended
Purchase Agreement; any capitalized term used herein and not otherwise defined
herein having the meaning given to such term in the Amended Purchase Agreement)
is to terminate on January 24, 2004;
     WHEREAS, Purchaser is satisfied with, (i) the physical and environmental
condition of the Property as of the date hereof, (ii) the zoning of the Property
as of the date hereof, (iii) the Hotel Contracts set forth on Exhibit D of the
Amended Purchase Agreement (as revised pursuant to a spreadsheet attached to an
e-mail from William Caine to C.A. Anderson dated November 18, 2004), (iv) the
Permits set forth on Exhibit E of the Amended Purchase Agreement; and (v) has
agreed with Hilton on a product improvement plan for the property;
     WHEREAS, Purchaser among other things (1) has not yet obtained financing
for the transactions set forth in the Amended Purchase Agreement on terms
satisfactory to Purchaser, (2) has not finalized the announced Interstate
Investors Fund, Inc. or had a first closing thereof, and for those and other
reasons will terminate the Amended Purchase Agreement on or prior to January 24,
2004 if the Inspection Period is not further extended; and
     WHEREAS, Seller is willing to further extend the Inspection Period for the
Second Extension Payment (as defined below) as provided herein; and
     WHEREAS, Purchaser and Seller now desire to further amend the Amended
Purchase Agreement on the terms and conditions more particularly set forth
herein;
     NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, and the payment by Purchaser of the Second Extension
Payment, the receipt and sufficiency of which are hereby acknowledged, Seller
and

 



--------------------------------------------------------------------------------



 



Purchaser hereby amend the Amended Purchase Agreement as follows:
     1. In consideration of the Second Extension Payment, the Inspection Period
is hereby further extended through the close of business on January 28, 2005.
     2. Section 7.01 of the Amended Purchase Agreement is deleted in its
entircty and the following Section 7.01 substituted therefore:
     “7.01 Closing Date. The delivery of the conveyancing instruments with
respect to the Purchased Assets and other documents required hereunder (the
“Closing”) shall be held at the Title Company’s offices or by mail, or through
escrow with the Escrow Agent, on the date thirteen (13) days after the
expiration of the Inspection Period (provided that if such date is not a
business day then the Closing Date shall be the next succeeding business day)
(the “Closing Date”), or such earlier date as may be agreed to by Seller and
Purchaser in their sole and absolute discretion.
     3. Within one (1) business day after the date hereof, Purchaser shall pay
to Seller an amount (the “Second Extension Payment”) equal to One Hundred
Thousand Dollars ($100,000) in consideration of such extension of the Inspection
Period. In the event that the Closing occurs, such amount shall be credited
against the Purchase Price payable under the Amended Purchase Agreement. In the
event the Closing fails to occur due to the default of Seller under the Amended
Purchase Agreement, Seller shall repay the Second Extension Deposit to Purchaser
within five (5) days after demand therefore by Purchaser. Otherwise, the Second
Extension Payment shall belong to Seller.
     4. Nothing set forth in this Amendment shall limit or be construed to limit
Purchaser’s rights under Sections 5.06 (as amended only by Paragraph 1 of the
First Amendment and by Paragraph 1 above extending the Inspection Period through
January 28, 2005) or 5.07 of the Amended Purchase Agreement.
     5. Except as amended by this Amendment, the Amended Purchase Agreement is
unamended and remains in full force and effect.

 



--------------------------------------------------------------------------------



 



     6. This Amendment may be executed and delivered by counterparts and by
facsimile transmission,
     IN WITNESS WHEREOF, this Amendment has been entered into as of the 20th day
of January, 2004.
SELLER:
HANFORD HOTELS, INC., a California limited liability company

         
By:
  /s/ WILLIAM A. CAINE, JR.
 
   
Name:
  William A. Caine, Jr.    
Title:
  Executive Vice President    

PURCHASER:
INTERSTATE CONCORD LLC., a Delaware limited liability company

         
By:
  /s/ CHRISTOPHER L. BENNETT
 
   
Name:
  Christopher L. Bennett    
Title:
  Senior Vice President and General Counsel    

 